IN THE SUPREME COURT OF PENNSYLVANIA
                               WESTERN DISTRICT


RONALD D. WEAVER,                     : No. 410 WAL 2014
                                      :
                     Petitioner       :
                                      : Petition for Allowance of Appeal from the
                                      : Order of the Superior Court
            v.                        :
                                      :
                                      :
JOHN O'CONNOR AND MICHAEL             :
STEPHENS,                             :
                                      :
                     Respondents      :


                                   ORDER


PER CURIAM

      AND NOW, this 10th day of December, 2014, the Petition for Allowance of

Appeal is DENIED.